DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim(s) 1-2, 4-13, 15-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Maszara et al (US 2011/0237046 A1 hereinafter Maszara).
Regarding Claim 1, Maszara discloses in Fig 2-23:  A method of forming a semiconductor device, the method comprising:
forming a semiconductor strip (110/112: Fig 2) extending above a substrate (108);
forming isolation regions (120) on opposing sides of the semiconductor strip, wherein the isolation regions and the semiconductor strip have a coplanar upper surface (See Fig 3);
forming a hard mask layer (132) over the isolation regions and the semiconductor strip (110/112);
forming a dummy gate (134) over the hard mask layer (132);
transferring a pattern of the dummy gate to the hard mask layer to form a patterned mask layer, wherein the patterned mask layer covers first portions of the isolation regions and exposes second portions of the isolation regions [0026, 0027] (It is noted that the claim does not specifically claim structural/material aspects of the hard mask layer and the dummy gate and hence the layer 132 is being read as the hard mask layer and 134 is being read as the dummy gate layer);
recessing the second portions (fig 10) of the isolation regions;
forming gate spacers (140: Fig 9) along sidewalls of the dummy gate (134);
after forming the gate spacers, removing the dummy gate (134) and the patterned mask layer (132) to expose the first portions of the isolation regions; and
recessing the first portions of the isolation regions (120: Fig18-19), wherein after recessing the first portions of the isolation regions, a portion of the semiconductor strip between the gate spacers extends above the recessed first portions of the isolation regions and forms a semiconductor fin (Fig 21-23) [0017, 0022, 0026, 0029, 0032, 0034, 0038, 0044, 0045, 0047].

Regarding Claim 2, Maszara discloses in Fig 2-23: The method of claim 1, wherein recessing the second portions of the isolation regions (120) comprises recessing the second portions of the isolation regions by a second depth (Fig 11), wherein recessing the first portions of the isolation regions comprise recessing the first portions of the isolation regions by a first depth (Fig 18), wherein the first depth is different from the second depth (See Fig 18 and Fig 11).

Regarding Claim 4, Maszara discloses in Fig 2-23: The method of claim 2, wherein the first depth (Fig 18) is smaller than the second depth (Fig 11).

Regarding Claim 5, Maszara discloses in Fig 2-23: The method of claim 1, wherein in a top view, a longitudinal axis of the dummy gate is perpendicular to a longitudinal axis of the semiconductor strip [0025].

Regarding Claim 6, Maszara discloses in Fig 2-23: The method of claim 1, wherein removing the dummy gate and the patterned mask layer comprises:
performing a first etching process (removed via photographic patterning process) to remove the dummy gate and expose the patterned mask layer; and
after the first etching process is finished, performing a second etching process (anisotropic etching) different from the first etching process to remove the patterned mask layer [0027].

Regarding Claim 7, Maszara discloses in Fig 2-23:  The method of claim 6, wherein recessing the first portions of the isolation regions comprises, after the second etching process (Fig 6), performing a third etching process to selectively etch the first portions of the isolation regions without attacking the semiconductor strip (Fig 10) [0032: sequentially etching the isolation region and the fins 110/112 as disclosed in [0032].

Regarding Claim 8, Maszara discloses in Fig 2-23:  The method of claim 1, further comprising, after forming the gate spacers (Fig 9) and before removing the dummy gate and the patterned mask layer (Fig 17):
recessing portions of the semiconductor strip disposed beyond exterior sidewalls of the gate spacers !40) facing away from the dummy gate (132/134) Fig 10; and
forming source/drain regions [0034] over the recessed portions of the semiconductor strip (Fig 12-13).

Regarding Claim 9, Maszara discloses in Fig 2-23:  The method of claim 1, further comprising:
forming a gate dielectric layer over sidewalls and an upper surface of the semiconductor fin (Fig 21-23: shows formation of gate structure 190 which comprises an insulating layer and a gate dielectric layer); and
forming a gate electrode over the gate dielectric layer [0047-0048].

Regarding Claim 10, Maszara discloses in Fig 2-23:  The method of claim 9, wherein a lower surface of the gate dielectric layer (insulating layer in gate structure 190) facing the substrate (108) is closer to the substrate than an upper surface of the recessed second portions of the isolation regions. Examiner notes that Maszara discloses in [0032] that certain areas of 120 can be protected during the etch process of Fig 10 and hence in this case, the height of isolation layer 120 would be greater than a height of the bottom surface of the gate dielectric layer.


Regarding Claim 11, Maszara discloses in Fig 2-23:  The method of claim 9, wherein a lower surface of the gate dielectric layer facing the substrate (bottom of gate structure 190 in Fig 23) is further from the substrate than an upper surface of the recessed second portions of the isolation regions (See Fig 11, 13 where the second portions of isolation regions are removed so that the top surface of substrate 106 is exposed).

Regarding Claim 12, Maszara discloses in Fig 2-23:   A method of forming a semiconductor device, the method comprising:
forming a hard mask layer (132) over a semiconductor strip (110/112) and over isolation regions (120) on opposing sides of the semiconductor strip, wherein the semiconductor strip protrudes above a substrate (108), wherein an upper surface of the semiconductor strip distal from the substrate is level with an upper surface of the isolation regions (See Fig 3);
forming a dummy gate (134) over the hard mask layer and the semiconductor strip;
performing an anisotropic etching process [0027] to remove portions of the hard mask layer disposed outside boundaries of the dummy gate, wherein a remaining portion of the hard mask layer under the dummy gate forms a patterned hard mask layer;
recessing first portions of the isolation regions by a first recessing depth, wherein the first portions of the isolation regions are disposed outside the boundaries of the dummy gate (134) Fig 6;
forming gate spacers (140) on opposing sidewalls of the dummy gate Fig 9;
removing the dummy gate and the patterned hard mask layer to form a recess between the gate spacers (140: Fig 17), wherein the recess exposes second portions of the isolation regions (120) that are disposed between the gate spacers; and
recessing the second portions of the isolation regions by a second recessing depth, wherein a first portion of the semiconductor strip between the gate spacers forms a semiconductor fin that protrudes above the recessed second portions of the isolation regions (Fig 19 – Fig 23) [0017, 0022, 0026, 0029, 0032, 0034, 0038, 0044, 0045, 0047].

Regarding Claim 13, Maszara discloses in Fig 2-23:   The method of claim 12, wherein the first recessing depth is different from the second recessing depth (See Fig 18 and Fig 11).

Regarding Claim 15, Maszara discloses in Fig 2-23:  The method of claim 12, wherein after recessing the second portions of the isolation regions(120), the gate spacers (140) contact and extend along sidewalls of the second portions of the isolation regions (See Fig 23).

Regarding Claim 16, Maszara discloses in Fig 2-23:  The method of claim 12, further comprising:
forming a gate dielectric layer in the recess between the gate spacers; and
forming a gate electrode over the gate dielectric layer (Fig 21-23: shows formation of gate structure 190 which comprises an insulating layer and a gate dielectric layer) [0047-0048].

Regarding Claim 17, Maszara discloses in Fig 2-23:  The method of claim 16, wherein the gate dielectric layer (part of 190) contacts and extends along sidewalls of the first portions of the isolation regions (120: Fig 23).

Regarding Claim 18, Maszara discloses in Fig 2-23:   A method of forming a semiconductor device, the method comprising:
forming a hard mask layer (132) over a coplanar upper surface of semiconductor strip (110/120) and isolation regions (120) on opposing sides of the semiconductor strip, wherein the semiconductor strip protrudes above a substrate (108);
forming a dummy gate layer (134) over the hard mask layer;
patterning the dummy gate layer and the hard mask layer using a same etching mask to form a dummy gate and a patterned hard mask layer, respectively [0026-0027];
recessing first portions of the isolation regions (120) exposed by the dummy gate and the patterned hard mask layer (Fig 10);
forming gate spacers (140) along opposing sidewalls of the dummy gate;
forming source/drain regions over first portions of the semiconductor strip that extend beyond exterior sidewalls of the gate spacers [0033-0035];
forming an Inter-Level Dielectric (ILD) (170) over the source/drain regions around the dummy gate (Fig 15);
after forming the ILD, removing the dummy gate and the patterned hard mask layer (Fig 17) to expose second portions of the isolation regions between the gate spacers (Fig 16);
recessing the second portions of the isolation regions (Fig 19), wherein a second portion of the semiconductor strip between the gate spacers forms a semiconductor fin (110-112) that protrudes above the recessed second portions of the isolation regions;
forming a gate dielectric layer over an upper surface and sidewalls of the semiconductor fin; and
forming a gate electrode over the gate dielectric layer (Fig 21-23: shows formation of gate structure 190 which comprises an insulating layer and a gate dielectric layer) [0017, 0022, 0026, 0029, 0032, 0034, 0038, 0044, 0045, 0047, 0048].

Regarding Claim 19, Maszara discloses in Fig 2-23:  The method of claim 18, wherein a bottom surface of the gate dielectric layer (190: gate dielectric layer in gate structure 190) contacting the recessed second portions of the isolation regions (120) is closer to the substrate (108) than an upper surface of the recessed first portions of the isolation regions (Fig 10) distal from the substrate. Examiner notes that Maszara discloses in [0032] that certain areas of 120 can be protected during the etch process of Fig 10 and hence in this case, the height of isolation layer 120 would be greater than a height of the bottom surface of the gate dielectric layer.

Regarding Claim 20, Maszara discloses in Fig 2-23:  The method of claim 18, wherein a bottom surface of the gate dielectric layer (190: gate dielectric layer in gate structure 190) contacting the recessed second portions of the isolation regions (120) extends further from the substrate (108) than an upper surface of the recessed first portions of the isolation regions distal from the substrate (Fig 10).

Allowable Subject Matter
Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 3, the primary reason for indication of allowable subject matter is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “wherein the first depth is larger than the second depth” as recited in claim 3 in combination with the remaining features.
The most relevant prior art references, (US 2011/0237046 A1 to Maszara et al. in Figs 2-23 and in paragraphs [0017-0047], substantially teaches the limitations of the claim 3, with the exception of the limitations described in the preceding paragraph.
With respect to claim 14, the primary reason for indication of allowable subject matter is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “wherein the first recessing depth is a same as the second recessing depth” as recited in claim 14 in combination with the remaining features.
The most relevant prior art references, (US 2011/0237046 A1 to Maszara et al. in Figs 2-23 and in paragraphs [0017-0047], substantially teaches the limitations of the claim 14, with the exception of the limitations described in the preceding paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811